PER CURIAM.
In this jury-waived case, the trial court found defendant guilty of second degree burglary, § 569.170, RSMo 1994, felony stealing, § 570.030, RSMo 1994, and first degree property damage, § 569.100, RSMo 1994. The court sentenced him as a persistent offender to fifteen years for burglary and fifteen years for stealing, concurrently. In addition, it sentenced him to five years for property damage, consecutive to the fifteen year sentences.
Defendant appeals. His only point alleges insufficiency of the evidence. We have carefully examined the transcript. The evidence is sufficient, if not overwhelming. No jurisprudential purpose would be served by a written opinion. The trial court’s judgment is affirmed pursuant to Rule 30.25(b).
*468Defendant also filed a Rule 29.15 motion. Following a hearing, the court denied the motion. Defendant appealed, however, his brief does not contain any point concerning the denial. Defendant has therefore abandoned that appeal and the motion court’s order is affirmed.